Citation Nr: 1540600	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increases in the staged ratings (of 20 percent prior to January 11, 2010, and in excess of 40 percent from January 11, 2010), for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 25, 2011.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  A September 2010 rating decision granted an increased (40 percent) rating for the Veteran's lumbosacral spine, effective January 11, 2010.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the matter has been characterized to reflect that both periods are on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2011, the Board remanded the matter for an increased rating for the lumbosacral spine disability.  

The issue of entitlement to a TDIU rating was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU rating will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is assigned a schedular 100 percent rating effective from August 2011; therefore, the question of TDIU entitlement is only applicable to the appeal period prior to that date as indicated by the characterization of this issue on the front page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that the Veteran underwent spinal fusion from L1 to L5 on March 7, 2011 at Texas Health Center, Presbyterian Hospital, in Plano, Texas.  The Veteran has indicated that he mailed records of the surgery to the Waco RO shortly after the surgery.  See June 2015 VA Form 27-0820.  Unfortunately, there are no records associated with the file of the operative report, or treatment records leading up to and following the surgery.  As the operative report and treatment records leading up to and following the surgery are pertinent to the Veteran's increased rating claim, and it seems apparent the surgery was performed, these records likely exist.  In view of that, adjudication of the increased rating claim prior to securing such records would be premature.  Therefore, further efforts to obtain these records should be undertaken.  

In addition, the evidence of record shows that the Veteran was last afforded a VA examination to determine the current severity of his lumbosacral spine disability in January 2010, prior to the March 2011 surgery.  This chronology would strongly suggest the disability at issue had worsened since the last examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbosacral spine disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because the Veteran's TDIU claim is inextricably intertwined with the claim on appeal, appellate consideration of entitlement to a TDIU rating prior to August 25, 2011 is deferred pending resolution of the increased rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, as the claims file is being returned, it also should be updated to include recent, relevant VA treatment records dating from March 2015.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the necessary release from the Texas Health Center, Presbyterian Hospital, in Plano, Texas, and/or the appropriate surgeon, regarding his spinal surgery on March 7, 2011.  After receiving the release, contact the identified provider and obtain copies of the related medical records which are not already associated with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  All development efforts should be associated with the claims file.  
  
2. Obtain any outstanding VA treatment records related to the Veteran's lumbar spine dated since March 2015, to include from the St. Louis, Missouri VA Medical Center, and associate them with the Veteran's claims file.  

3. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  

A complete rationale for all opinions expressed should be set forth.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


